DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high-acoustic-velocity support substrate must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa et al. (US 2016/019023) in view of Inoue et al. (US 2007/0075606).
With respect to claim 1, Tsubokawa et al. discloses an elastic wave device (Fig 1A) comprising: a substrate (item 2) that has a piezoelectric property in at least portion thereof (Paragraph 31); an IDT electrode (item 3) that is provided on the substrate (Fig 1A); a spacer layer (item 8) that is provided on the substrate and surrounds the IDT electrode (Fig 1A); a cover (item 14) that is provided on the spacer layer (Fig 1A), is spaced apart from the IDT electrode (Fig 1A), and includes a first main surface (lower surface of cover) that is adjacent to the spacer layer and a second main surface (upper surface of cover) that faces the first main surface (Fig 1A).
Tsubokawa et al. does not disclose a protective layer that is provided on the cover and includes a third main surface that contacts the second main surface, a fourth main surface that faces the third main surface, and a side surface that is connected to the fourth main surface; wherein in at least a portion of the side surface of the protective layer, a portion that includes an intersection line between the side surface and the fourth main surface is located farther inward than an outer edge of the substrate in a plan view in a thickness direction of the substrate.
Inoue et al. teaches a piezoelectric elastic wave device (Figs 9-11) that includes a protective layer (item 24) that is provided on the cover (item 22) and includes a third main surface (lower surface of protective layer) that contacts the second main surface (Fig 1A), a fourth main surface (upper surface of protective layer) that faces the third main surface (Fig 1A), and a side surface that is connected to the fourth main surface (Fig 1A); wherein in at least a portion of the side surface of the protective layer, a portion that includes an intersection line between the side surface and the fourth main surface is located farther inward than an outer edge of the substrate in a plan view in a thickness direction of the substrate (Fig 9B, 10C, 11C).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the protective layer of Inoue et al. with the elastic wave device of Tsubokawa et al. for the benefit of improving the seal of the device (Figs 9-11 and Paragraph 40 of Inoue et al.).
With respect to claim 2, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Inoue et al. discloses that the side surface of the protective layer is provided along an entire periphery of the protective layer and the portion that includes the intersection line between the side surface and the fourth main surface is located farther inward than the outer edge of the substrate in a plan view in the thickness direction (Figs 9B, 10C, 11A)
With respect to claim 3, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses an outer connection electrode (items 9a and 9b) that is electrically connected to the IDT electrode (Fig 1A); wherein the outer connection electrode includes a through via that penetrates through the spacer layer, the cover, and the protective layer (Fig 1A).
With respect to claim 4, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses a pattern layer (item 5) that is provided inside the protective layer (Fig 1).
With respect to claim 5, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses that the substrate is made of lithium tantalate, lithium niobate, or quartz (Paragraph 31).
With respect to claim 6, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses that the IDT electrode includes a plurality of electrode fingers arranged side by side in a direction that is perpendicular to a thickness direction of the substrate (Fig 1, Paragraph 32)
With respect to claim 7, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 6. Tsubokawa et al. discloses that the IDT electrode is made of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten; or an alloy including aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten as a main constituent (Paragraph 32).
With respect to claim 8, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses that the substrate includes an outer edge; the spacer layer is spaced apart from the outer edge of the substrate and has a rectangular or substantially rectangular frame-shaped outer peripheral shape (Fig 1).
With respect to claim 9, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 8. Tsubokawa et al. discloses that the spacer layer includes a through hole through which the IDT electrode is exposed (Fig 1).
With respect to claim 10, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 8. Tsubokawa et al. discloses that a distance between an outer periphery of the protective layer and the outer edge of the substrate in a plan view decreases as the protective layer is closer to the substrate in a thickness direction of the elastic wave device (Fig 1).
With respect to claim 11, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses that the spacer layer is electrically insulating and made from a resin (Paragraph 41).
Tsubokawa et al. does not disclose that the resin is an epoxy resin or polyimide-based resin.
Inoue et al. teaches that the resin is an epoxy resin or polyimide resin (Paragraph 34).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin material of Inoue et al. with the elastic wave device of Tsubokawa et al. for the benefit of using materials that are commonly used and readily available (Paragraph 34 of Inoue et al.), and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 12, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Tsubokawa et al. discloses that the cover is electrically insulating and made from a resin (Paragraph 43).
Tsubokawa et al. does not disclose that the resin is an epoxy resin or polyimide-based resin.
Inoue et al. teaches that the resin is an epoxy resin or polyimide resin (Paragraph 34).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin material of Inoue et al. with the elastic wave device of Tsubokawa et al. for the benefit of using materials that are commonly used and readily available (Paragraph 34 of Inoue et al.), and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 13, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1.
Tsubokawa et al. discloses that both the spacer layer and cover are formed of resin but does not disclose explicitly that the spacer layer and the cover are made from a same resin.
Inoue et al. teaches that the spacer layer and the cover are made from a same resin (Paragraph 34).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the resin materials of Inoue et al. with the elastic wave device of Tsubokawa et al. for the benefit of using materials that are commonly used and readily available (Paragraph 34 of Inoue et al.), and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 14, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Inoue et al. discloses that the protective layer is electrically insulating and made from an epoxy-based resin or a polyimide-based resin (Paragraph 34).
With respect to claim 16, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1. Inoue et al. discloses that the protective layer encapsulates the cover and the spacer layer. (Figs 9B, 10C, 11C).
With respect to claim 17, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 3. Tsubokawa et al. discloses that the via is directly connected to a pad electrode *item 6) of a wiring layer provided between the substrate and the spacer layer (Fig 1).
With respect to claim 18, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 3. Tsubokawa et al. discloses that the outer connection electrode is made of is made of nickel, gold, or an alloy of nickel or gold; the via is made of nickel, copper, or an alloy of nickel or copper (Paragraph 44).
With respect to claim 19, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 3. Tsubokawa et al. discloses that he wiring layer is made of aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten; or an alloy having aluminum, copper, platinum, gold, silver, titanium, nickel, chromium, molybdenum, or tungsten as a main constituent (Paragraph 58).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa et al. in view of Inoue et al. and Abe et al. (US 2014/0159544).
With respect to claim 15, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1.
Tsubokawa et al. does not disclose a space is defined between the substrate, the cover, and the spacer layer; and the space has an inert gas atmosphere.
Abe et al. teaches a piezoelectric elastic wave device in which a space is defined between the substrate, the cover, and the spacer layer; and the space has an inert gas atmosphere (Fig 1, Paragraph 19).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the inert gas of Abe et al. with the elastic wave device of Tsubokawa et al. for the benefit of providing an improved seal in the space occupied by the IDTs (Paragraph 18 of Abe et al.).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsubokawa et al. in view of Inoue et al. and Kai (US 2016/0380611).
With respect to claim 20, the combination of Tsubokawa et al. and Inoue et al. discloses the elastic wave device according to claim 1.
Tsubokawa et al. does not disclose that the substrate is defined by at least a high-acoustic-velocity support substrate and a piezoelectric film.
Kai teaches a piezoelectric elastic wave device in which the substrate is defined by at least a high-acoustic-velocity support substrate (item 3a) and a piezoelectric film (item 4).
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the high acoustic velocity layer of Kai with the elastic wave device of Tsubokawa et al. for the benefit of providing an improved quality factor (Paragraph 43 of Kai). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837